Matter of Morin v Morin (2019 NY Slip Op 03224)





Matter of Morin v Morin


2019 NY Slip Op 03224


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


553 CAF 17-01644

[*1]IN THE MATTER OF ALLEN H. MORIN, PETITIONER-RESPONDENT,
vJENNIFER M. MORIN, RESPONDENT-APPELLANT.
IN THE MATTER OF JENNIFER M. MORIN, PETITIONER-APPELLANT,
vALLEN H. MORIN, RESPONDENT-RESPONDENT. 


HEIDI S. CONNOLLY, SKANEATELES, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
WILLIAMS HEINL MOODY BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF COUNSEL), FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.
CYNTHIA B. BRENNAN, AUBURN, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Cayuga County (Stephen D. Aronson, A.J.), entered September 5, 2017 in proceedings pursuant to Family Court Act article 6. The order, among other things, awarded sole custody of the subject children to petitioner-respondent Allen H. Morin. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court